Title: From George Washington to George Clinton, 30 June 1781
From: Washington, George
To: Clinton, George


                        Dear Sir

                            Head Quarters near Peekskill 30th June 1781.
                        
                        In fullest confidence I inform you that I intend to make an attempt by surprise upon the enemy’s posts on the
                            North End of York Island on Monday Night. Should we be happy enough to succeed and be able to hold our conquest, the
                            advantages will be greater than can be well imagined: But I cannot flatter myself that the Enemy will permit the latter,
                            unless I am suddenly and considerably reinforced. I shall march down the remainder of this Army, and have hopes that the
                            French Forces will be near at hand by that time—But I shall, notwithstanding, direct the Alarm Guns and Beacons to be
                            fired in case of success, and I have to request that your Excellency will; upon such signals, communicate the meaning of
                            them to the Militia, and put yourself at the head of them and march with the utmost expedition towards Kings bridge,
                            bringing with you three or four days provision at least. In that time I think we shall have so arranged matters as to have
                            little need of the Militia called out upon the Moment.
                        I have, upon a hope that we shall succeed, ordered Brigr Genl Clinton to send down the regular Troops
                            immediately. Should circumstances make it necessary, I can countermand the order. I have the honor to be with perfect
                            Respect and Esteem yr Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                    